UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8122


BILLY WOODRUFF,

                   Petitioner - Appellant,

             v.

WARDEN, PERRY CORRECTIONAL INSTITUTION,

                   Respondent – Appellee,

             and

OZMIT,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (0:07-cv-02739-PMD-MCIV)


Submitted:    June 2, 2009                     Decided:   June 19, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Billy Woodruff, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Billy Woodruff seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a    certificate          of    appealability.            See        28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent        “a   substantial           showing    of     the    denial       of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)       (2006).           A

prisoner        satisfies       this        standard        by     demonstrating            that

reasonable       jurists       would       find    that     any    assessment          of     the

constitutional         claims    by    the    district       court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court    is      likewise      debatable.           See     Miller-El       v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have     independently      reviewed          the    record    and    conclude          that

Woodruff has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense        with    oral    argument          because    the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                              2